Citation Nr: 1025744	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  05-32 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.	Entitlement to an increased evaluation in excess of 20 
percent for low back strain effective February 21, 2002.

2.	Entitlement to an increased compensable evaluation for 
dermatitis prior to March 25, 2009.

3.	Entitlement to an increased evaluation in excess of 30 
percent for dermatitis, effective March 25, 2009.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to January 
1994.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 10 percent evaluation assigned 
to the service connected low back strain and the noncompensable 
evaluation assigned to the service connected dermatitis.

In an October 2004 rating decision, the RO assigned a 20 percent 
evaluation to the service connected low back strain, effective 
September 26, 2003, the date of the change in the regulations 
governing the evaluation of disabilities of the spine.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  In an April 2010 
rating decision, the Appeals Management Center (AMC) increased 
the Veteran's evaluation for his service connected low back 
strain to 20 percent, effective February 21, 2002, the date of 
the increased rating claim, and increased his evaluation for 
service connected dermatitis to 30 percent, effective March 25, 
2009.  Thus the issues have been recharacterized as listed on the 
cover page.  Insomuch as a higher rating is available for both 
service-connected conditions than those assigned in the April 
2010 rating decision, and as the claimant is presumed to be 
seeking the maximum available benefit for a given disability, 
these claims for higher ratings remain viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

In February 2009, the Board remanded this case for further 
development, specifically for orthopedic, neurological, and 
dermatological examinations.  In compliance with that remand, the 
Veteran underwent a VA spine examination, which addressed 
orthopedic and neurologic symptoms, and a VA dermatology 
examination in March 2009.  Thus VA has complied with the 
February 2009 remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).

The issue of entitlement to an increased evaluation in excess of 
30 percent for dermatitis, effective March 25, 2009 is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.	The Veteran's low back strain is characterized by 
persistent pain, mild muscle spasms, and forward flexion to no 
less than 45 degrees.

2.	Prior to March 25, 2009, the Veteran's dermatitis was 
characterized by dry patches over this arms, legs, and buttocks 
with intermittent itchy lesions but without scaling or scarring.  
He treated this condition regularly with topical ointment, but 
not through systemic therapy like corticosteroids or 
immunosuppressive drugs.


CONCLUSION OF LAW

1.	The criteria for an evaluation in excess of 20 percent for 
low back strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (2009), and 4.71a, 
Diagnostic Code 5292 (2002) and 4.71a, Diagnostic Code 5237 
(2009).

2.	The criteria for a 10 percent evaluation, but no more, 
prior to March 29, 2009 for dermatitis are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In April 200l, the Veteran received a notice letter, which 
notified him of what information and evidence was needed to 
substantiate his claims, as well as what information and evidence 
must be submitted by the claimant, and what information and 
evidence would be obtained by VA.  In August 2009, the Veteran 
received another notice letter, which notified him of the 
information and evidence was needed to substantiate his claims, 
the information and evidence must be submitted by the claimant, 
and the information and evidence would be obtained by VA, as well 
as how disability ratings and effective dates were assigned, as 
required by Dingess.  The RO issued a SSOC in April 2010.

Regarding the duty to assist, the Board is not aware of the 
existence of additional relevant evidence in connection with the 
Veteran's claims that VA has not sought.  Service treatment 
records, VA treatment records, private treatment records, VA 
medical examination results, and statements of the Veteran, his 
daughter, and his representative have been associated with the 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Board finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Low Back Claim

As stated in the introduction, the Veteran's low back disability 
is currently rated as 20 percent disabling, effective February 
21, 2002, under diagnostic code 5292.  38 C.F.R. § 4.71a.  The 
Veteran filed a claim for an increased rating in February 2002.  

During the pendency of the Veteran's appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003. See 68 Fed. Reg. 51,454 (Aug. 27, 
2003) (codified at 38 C.F.R. pt. 4). The amendments renumber the 
diagnostic codes and create a general rating formula for rating 
diseases and injuries of the spine, based largely on limitation 
or loss of motion, as well as other symptoms.  As the Veteran's 
claim was received in February 2002, the Board is required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation is warranted.

VA's Office of General Counsel (OGC) has indicated that in Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Specifically, Karnas is inconsistent insofar as it provides that, 
when a statute or regulation changes while a claim is pending 
before VA or a court, whichever version of the statute or 
regulation is most favorable to the claimant will govern unless 
the statute or regulation clearly specifies otherwise.  See 
VAOPGCPREC 7- 2003 (Nov. 19, 2003).  Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a new 
statute or regulation applies to a pending claim.

OGC had previously determined that the amended rating criteria, 
if favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000. What remains unclear, however, is whether the 
"old" criteria can be applied prospectively.  OGC seems to 
indicate in its VAOPGCPREC 7- 2003 opinion, that VA is no longer 
obligated to apply superseded rating schedule provisions 
prospectively for the period subsequent to the issuance of the 
revised rating criteria.  Given the lack of direct guidance on 
this issue, the Board, in giving the Veteran all due 
consideration, will consider applying the old criteria 
prospectively.

Private treatment records from Dr. M.H. from December 2001 note 
the Veteran complained of dull and aching pain in the low back on 
the left side, which occurred between three-fourths and all of 
the time he was awake, causing serious diminution of his capacity 
to carry out daily activities.  He rated his pain as 4 out of 10.  
His range of motion as forward flexion to 50 degrees with pain, 
extension to 25 degrees, right lateral flexion to 25 degrees, and 
left lateral flexion to 25 degrees.  There was no loss of 
sensibility, abnormal sensation, or pain noted in any of the 
lower extremity dermatomes tested.  Palpating the left iliolumbar 
group of the low back disclosed moderate pain and mild muscle 
spasms.  Kemp's Test was negative.  Straight Leg Test was 
positive on the left side.  These records indicate that the 
Veteran's symptoms began in September 2001.  By mid-January 2002, 
pursuant to treatment, the Veteran's reported pain decreased to 1 
out of 10, which occurred between 25 percent and 50 percent of 
the time he was awake.  Palpating the left iliolumbar group of 
the low back disclosed slight pain and tenderness and 
hypertonicity.

An October 2001 MRI found mild spondylosis and annular bulging 
superimposed on a left dorsolateral disc extrusion narrowing the 
left lateral recess and impinging on the traversing left S1 nerve 
root sheath.  The bilateral neural foramen were slightly 
encroached without compressing the exiting L5 nerve root sheaths.  
There was mild bilateral facet osteoarthritis.

A private doctor cleared the Veteran to return to light duty 
November 2001, but no heavy lifting or pulling.  

The record also contains discussion from private physicians from 
December 2001 through February 2002 recommending lumbar 
diskectomy.

In November 2002, the Veteran underwent a VA medical examination 
in conjunction with this claim.  At that time he complained of 
left leg pain with occasional radiation to the left calf, which 
increased with bending.  He had no ankle or foot pain.  His range 
of motion was flexion to 45 degrees, extension to 10 degrees, 
right lateral flexion to 25 degrees, and left lateral flexion to 
10 degrees.  Straight Leg Test was positive on the left side.  X-
rays showed some slight diminished disc height at L5-S1.  The 
examiner noted that degenerative disc disease is not the same 
thing as low back strain and that he was unable to establish a 
direct connection between the Veteran's history of a soft tissue 
injury to the lumbar spine and the symptoms of a nerve root 
compromise.

The Veteran underwent another VA examination in May 2006.  After 
a review of the claims file and a physical examination, the 
examiner found that the Veteran's degenerative disc disease was 
related to the low back strain sustained in service.  The 
Veteran's range of motion was flexion to 45 degrees, extension to 
10 degrees, right lateral flexion to 30 degrees, and left lateral 
flexion to 15 degrees.  Bilateral rotation was approximately 10 
to 15 degrees.  The Veteran reported pain on the extremes of all 
ranges of motion.  Mild fatigability was noted upon repeated 
testing.  There was no evidence of weakness of incoordination.  
No neurological symptoms were noted.  A review of symptoms was 
negative for lower extremity weakness, numbness, bowel, bladder, 
or sexual dysfunction.

In her February 2008 statement, the Veteran's daughter noted that 
he constantly complained of back pain.  It was difficult for the 
Veteran to get out of bed, get up and down from a seated 
position, or lean over to tie his shoes.

The Veteran underwent another VA medical examination in March 
2009.  At that time, the Veteran complained of worsening low back 
pain and increased absenteeism at work.  He reported taking 
Flexeril and Aleve as needed.  He reported somnolence and 
drowsiness as side effects to this treatment.  There was a 
history of numbness, stiffness, spasms, and daily sharp and 
stabbing pain of the lower back with radiation for the left leg, 
but not of bowel, bladder, or sexual dysfunctions, neoplasms, 
trauma, hospitalization or surgery, leg weakness, fails, or 
unsteadiness.  There were no incapacitating episodes.  The 
Veteran used a cane to walk.  Every two or three weeks the 
Veteran experienced additional mild functional impairment due to 
prolonged standing and walking or cold and rainy weather, which 
lasted one or two days.  Upon physical examination, the Veteran's 
range of motion was forward flexion from zero to 50 degrees, 
extension from zero to 20 degrees, bilateral lateral flexion from 
zero to 15 degrees, and bilateral lateral rotation from zero to 
20 degrees.  There was evidence of pain following repetitive 
motion, but not of additional limitations to motion after three 
repetitions.  His posture, head position, symmetry, and gait were 
normal.  There were no abnormal spinal curvatures or objective 
abnormalities of cervical sacrospinalis.  There was evidence of 
bilateral spasm and tenderness of the thoracic spine, but this 
was not severe enough to be responsible for an abnormal gait or 
abnormal spinal contour.  Motor, sensory, and reflex exam results 
were normal.  The Veteran's low back strain was found to prevent 
sports, moderately restrict his ability to exercise and do 
chores, and to have a mild effect on shopping, travelling, 
bathing, and toileting.  The Veteran took frequent breaks at 
work.  With regard to his neurological symptoms, the examiner 
found the Veteran suffered from intermittent left sciatica 
associated with his low back strain.  The examiner found no 
incapacitation periods and no evidence of any neurological 
deficits on examination.

In his June 2010 statement, the Veteran stated his back condition 
was worse than reflected by the assigned 20 percent evaluation.  
He noted periods where he could not get up and go to work; 
limitations on his motion due to pain; and provided a list of the 
days he missed work due to back pain, which included 10 days in 
2007; 8 days in 2008; and 12 days in 2009.  He stated that on 
these days he stayed in bed and took pain medication, but he took 
these days off as vacation time for fear of losing his job.

Old Regulations

Under the previous version of the rating criteria, a higher 
evaluation of 40 percent was available for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  Likewise, a maximum schedular rating of 40 percent 
was available for severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).  The Board observes that the words "moderate" and 
"severe" are not defined in the VA rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Based on the evidence described above, the Veteran's symptoms 
most nearly approximate the criteria for a 20 percent evaluation.  
The record shows persistent pain, mild muscle spasms, and forward 
flexion to no less than 45 degrees.  While pain and fatigability 
were noted upon repetition, no additional functional loss was 
described.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  This limitation of flexion 
represents moderate loss of range of motion, particularly in 
light of the flexion ranges of 60 degrees or more, 30 to 60 
degrees, and less than 30 degrees imposed by the later 
regulations.  Likewise, the record does not show severe 
lumbosacral strain with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint space, 
or abnormal mobility on forced motion.  The record indicates mild 
osteoarthritis, slightly diminished disc height at L5-S1, and 
moderate reduction of lateral motion.  Even take in concert; 
these symptoms do not rise to the level of severe lumbosacral 
strain as required under Diagnostic Code 5295.  Thus, the rating 
criteria for a 40 percent evaluation are not satisfied.  38 
C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (2002).  The 
record does not show ankylosis, so Diagnostic Codes 5286-5289 do 
not apply.  38 C.F.R. § 4.71a (2002).   For these reasons, the 
Board determines that under the old regulations, the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 20 percent for the Veteran's spine 
disability.  38 C.F.R. § 4.7.

New Regulations

Under the amended version of the rating criteria, a higher 40 
percent disability evaluation is available for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id.

The Veteran's symptoms most nearly approximate the criteria for a 
20 percent evaluation.  The record shows forward flexion to no 
less than 45 degrees, thereby not limited to 30 degrees or less 
of forward flexion.  While pain and fatigability were noted upon 
repetition, no additional functional loss was described.  See 
DeLuca, 8 Vet. App. at 204-7.  Thus, the rating criteria for a 40 
percent evaluation are not satisfied.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  The record does not show ankylosis.  Id.  
For these reasons, the Board determines that under the new 
regulations the preponderance of the evidence is in favor of the 
assignment of an evaluation of 20 percent, but no more, for the 
Veteran's spine disability.  38 C.F.R. § 4.7.

The Board has also considered whether separate compensation was 
warranted for neurological symptoms.  Any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note 1.  The 
evidence of record does not show the existence of any associated 
objective neurologic abnormalities.  Specifically, the May 2006 
and March 2009 VA examiners found no evidence of neurological 
deficits on exam.  Thus separate compensation on this basis is 
not warranted.

Extraschedular

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).

There is no basis for consideration of an extraschedular 
evaluation for the Veteran's service connected low back strain.  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 9 
Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  The record shows a 
recommendation that the Veteran undergo surgery, but no actual 
surgical intervention or other hospitalization due to this 
disability.  While the Veteran contends that his low back strain 
has affected his employment, specifically causing him to use 30 
vacation days over the last three years, some impairment is 
contemplated by the 20 percent evaluation.  38 U.S.C.A. § 1155 
(stating that disability ratings are intended to represent the 
average impairment of earning capacity resulting from 
disability).  In this case, the schedular evaluation in is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disability at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  As such, 
extraschedular referral is not in order here.

The Board finds that, at no time during the pendency of this 
claim for an increased rating, including consideration of the 
one-year period before the claim was received has the Veteran's 
low back disability warranted an evaluation in excess of 20 
percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Skin Claim Prior to March 25, 2009

Pursuant to Hart, the RO staged the evaluations for service 
connected dermatitis.  As stated in the introduction, the current 
30 percent rating in effect since March 25, 2009, is being 
remanded below.  The prior non-compensable rating under 
diagnostic code 7817 is discussed herein.  38 C.F.R. § 4.118.  
The Veteran filed a claim for an increased rating in February 
2002.  

As with the spine regulations above, the diagnostic criteria used 
for the rating of contact dermatitis have been changed during the 
course of the Veteran's claim.  As explained above, absent a 
statute or regulations clearly specifying otherwise, the Board 
must evaluate the Veteran's claim for a higher rating from the 
effective date of the revised criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
revised regulations to ascertain which version, is most favorable 
to the Veteran, if indeed one is more favorable than the other.

The criteria for evaluating diseases of the skin were amended 
effective on August 30, 2002.  See 67 Fed. Reg. 49590 (July 31, 
2002).  VA revised the criteria for rating skin disorders again 
on October 23, 2008; however, this new regulation relates to 
scars and specifically applies only to claims received on or 
after October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008).  
Accordingly, these revisions do not apply to the present case.  
Id.

The Veteran underwent a VA medical examination in November 2002 
in conjunction with this claim.  At that time he complained of 
rash on arms since 1992.  Physical examination revealed a rash 
over back, both of legs, and buttocks with large dry patches but 
no scaling.  The Veteran was diagnosed with eczema.

The Veteran underwent another VA medical examination in May 2006.  
The Veteran's claims file not reviewed in conjunction with this 
examination.  The Veteran complained of intermittent itchy 
lesions on legs, back and face beginning in 1995.  He reported 
using aquaphor ointment as needed for the previous five months.  
He denied ever using oral steroids or immunosuppressives and any 
light therapy.  His symptoms include itching and occasional pain.  
There were no related systemic symptoms.  No side effects to the 
treatment were reported.  No benign or malignant neoplasms were 
identified.  There was no associated urticaria, vasculitis, or 
erythema multiforme.  Physical examination revealed bilateral 
lower extremity with hyperpigmented non-scaling macules and 
papules; no pustules; no vesicles; no scarring; and no alopecia.  
Five percent of the body surface area was affected.

The Veteran underwent yet another VA medical examination in June 
2006.  This time the claims filed was reviewed in conjunction 
with the examination.  The Veteran complained of intermittent 
pruritic patches involving the arms and back since 1994.  He 
reported using topical ointment as needed for less than a year.  
He denied ever using systemic steroids, immunosuppressives, or 
light therapy.  There were no related systemic symptoms.  No side 
effects to the treatment were reported.  No benign or malignant 
neoplasms were identified.  There was no associated urticaria, 
vasculitis, or erythema multiforme.  Physical examination 
revealed excoriated hyperpigmented eczematous patches on upper 
back and left lower extremity; scattered follicular pustules 
upper back; no scarring; and no alopecia.  Less than two percent 
of the body surface area was affected.

In her February 2008 statement, the Veteran's daughter noted that 
his skin condition had slowly spread from his back to his neck, 
arms, face, and legs.  She stated that this condition required 
the application of medicated ointment several times a day.  She 
further stated that it had spread to his left leg and turned it 
black.

Old Regulations

Under the old criteria of 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001), a 10 percent rating was warranted for a skin disability 
involving an exposed surface or extensive area, with exfoliation, 
exudation or itching.  In order to warrant a 30 percent rating, 
there must be constant exudation or itching, extensive lesions, 
or marked disfigurement.  A 50 percent rating was warranted with 
ulceration or extensive exfoliation or crusting, and systemic or 
nervous manifestations, or exceptionally repugnant.

Prior to March 25, 2009, the Veteran's skin disability most 
nearly approximated the criteria for a 10 percent evaluation 
under the old regulations.  Specifically, while the records 
report an affected area of no more than five percent of the 
entire body, which is not extensive, resolving all doubt in favor 
of the Veteran, the subjective medical history provided at the 
time of the May 2006 VA examination and the Veteran's daughter's 
statement suggest that this skin disability has affected exposed 
areas of skin, specifically the Veteran's neck and face.  An 
evaluation of 30 percent is not warranted as the record 
consistently characterizes the Veteran's symptoms as 
intermittent, or off and on, itching and does not note extensive 
lesions or marked disfigurement.  For these reasons, the Board 
determines that under the old regulations the preponderance of 
the evidence is in favor of the assignment of an evaluation of 10 
percent, but no more, for the Veteran's skin disability.  38 
C.F.R. § 4.7.

New Regulations

Under the revised criteria of 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2009), a noncompensable evaluation is warranted for a skin 
disability affecting less than 5 percent of the entire body or 
less than 5 percent of the exposed areas and no more than topical 
therapy required during the last 12 months.  A 10 percent rating 
is warranted for a skin disability affecting requires 5 to 20 
percent of the entire body or 5 to 20 percent of the exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12 months.  
A 30 percent evaluation is warranted if 20 to 40 percent of the 
entire body or 20 to 40 percent of the exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12 months.  

Prior to March 25, 2010, the Veteran's service connected skin 
disability most nearly approximates the criteria for a 10 percent 
evaluation under the new regulations as well.  The VA medical 
examiners report the affected area as being alternately five 
percent and two percent of the entire body.  The reports are 
consistent insofar as this skin disability has been treated 
solely with topical therapy and not systemic therapy such as 
corticosteroids or immunosuppressive drugs.  Thus the next higher 
evaluation of 30 percent, which requires the affected area to be 
at least 20 percent of the entire body or the exposed areas, or 
systemic therapy for at least six weeks during the past 12 
months, is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2009).  Likewise, evaluation under Diagnostic Code 7817 
require a showing of systemic therapy, which is not present here.  
See 38 C.F.R. § 4.118 (2009).  For these reasons, the Board 
determines that under the new regulations the preponderance of 
the evidence is in favor of the assignment of an evaluation of 10 
percent, but no more, for the Veteran's skin disability.  38 
C.F.R. § 4.7.

Extraschedular

The Board has considered whether the Veteran's service connected 
skin disability warrants an extra-schedular evaluation and found 
no basis in the record.  This disability does not present such an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. Floyd, 9 Vet. App. at 94.  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Id. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required. 
38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  The record 
does not show any hospitalization for the Veteran's service 
connected skin disability, nor does it show an affected his 
employment beyond that contemplated by the 10 percent rating.  
The schedular evaluation in this case is not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected disability at issue, but 
the medical evidence reflects that those manifestations are not 
present in this case.  As such, extraschedular referral is not in 
order here.

Based on the above, the Board finds that the Veteran's symptoms 
of dermatitis most nearly approximate the criteria for a 10 
percent evaluation.  Thus the claim is granted to that extent.


ORDER

Entitlement to an increased evaluation in excess of 20 percent 
for low back strain effective February 21, 2002, is denied.

Entitlement to an evaluation of 10 percent, but no more, for 
dermatitis prior to March 25, 2009, is granted subject to rules 
and regulations governing the payment of VA monetary benefits.


(CONTINUED ON NEXT PAGE)


REMAND

In his June 2010 statement, the Veteran stated that he felt 40 
percent of his body surface area was affected by this skin 
condition, namely his face, head, neck, back, leg, penis, 
nipples, and shoulders.  By contrast, the March 25, 2009 VA 
medical examination found that the Veteran's dermatitis was 
characterized by a constant pruritic rash on his face, arms, 
legs, chest, and ears with intermittent itchiness; thus the 
affected areas constituted less than 30 percent of the exposed 
areas of the body and less than 20 percent of the total body 
area.  This examiner differentiated between two skin 
disabilities: eczema/atopic dermatitis, which began in service, 
and pseudofollicutis/follicutis, which he found to be unrelated 
to service.  The Veteran's assertions therefore can be construed 
as a claim of worsening symptoms.  As such a VA medical 
examination is necessary to determine the current severity of the 
Veteran's service connected dermatitis

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for a 
VA dermatology examination to determine 
the extent and severity of his dermatitis.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated tests should be performed.  The 
examiner should report all pertinent 
findings, including the areas affected.  
If more than one skin disability is 
present, the examiner should differentiate 
between the symptoms of these separate 
disabilities.  The examiner should provide 
an estimate of the percentage of exposed 
area and the percentage of the total body 
area affected by the service connected 
skin disability.  A complete rationale for 
any opinion expressed and conclusion 
reached should be set forth in a legible 
report.  

2.	After the above development is completed, 
readjudicate the Veteran's claim for a 
higher rating for his dermatitis.  If the 
benefits sought are denied, provide the 
Veteran with a supplemental statement of 
the case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


